DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 51-70 are pending.
Claims 51-57, 59, 61, 63, 65 and 67-70 are withdrawn as being directed to a non-elected invention.  
Claims 58, 60, 62, 64 and 66 are examined herein.
Election/Restrictions
Applicant’s election without traverse of the invention of Group III and the species of SEQ ID NO:1, 10, 19 and 28 in the reply filed on 11/20/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 58, 60, 62, 64 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the method steps using sequences provides by the instant disclosure in Camelina and Arabidopsis plants, does not reasonably provide enablement for performing the recited method steps using materials as encompassed by the claims without undue experimentation.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a method of increasing nitrogen uptake, phosphorus uptake, drought tolerance/resistance, resistance to fungal and/or bacterial pathogens, and/or growth rate, yield and/or biomass production of a naturally non-mycorrhizal plant, comprising: introducing into a naturally non-mycorrhizal plant, or plant part or plant cell thereof, a heterologous polynucleotide encoding an IPD3 (Interacting Protein of DMI3) polypeptide or a heterologous polynucleotide encoding an IPD3 phosphomimic polypeptide to produce the modified naturally non-mycorrhizal plant, and contacting the modified naturally non-mycorrhizal plant with a mycorrhizal fungus, wherein the modified naturally non-mycorrhizal plant has increased nitrogen uptake, phosphorus uptake, drought tolerance/resistance, resistance to fungal and/or bacterial pathogens, 
    PNG
    media_image1.png
    9
    10
    media_image1.png
    Greyscale
, or even +/- 0.1% of the specified value as well as the specified value.”  As such, even in Claim 66, the recited polypeptides can share as little as 60% identity to, for example, SEQ ID NO:1.  
	Applicant teaches five sequences from different plant species identified as IPD3 genes (SEQ ID NO:1-5) and modified IPD3 gene sequences (SEQ ID NO:6-10).  Relative to SEQ ID NO:1 (herein elected), the other sequences share as much as 99% local identity and as little as 23% identity.  Applicant teaches prophetic examples whereby IPD3 coding sequences are exogenously expressed in Arabidopsis thaliana and Camelina sativa plants (plants that do not naturally form symbiotic relationships with mycorrhizal fungi), contacting the plants with mycorrhizal fungi and performing transcriptional profiling experiments.  (Specification p. 43-46).  Applicant teaches that the IPD3 gene was selected as a potential critical component because, among a host of gene known to involved in promoting nodulation and symbiotic relationships with mycorrhizal fungi, it was notably absent in naturally non-mycorrhizal plants.  (Specification p. 43-44).  
	Applicant does not provide teachings sufficient to enable one of ordinary skill in the art to perform the recited method steps without undue experimentation.  The claims recite the step of introducing a genus of IPD3 polypeptides or IPD3 phosphomimic 
However, the prior art teaches that the structures required for producing the recited phenotypes are highly unpredictable.  Different IPD3 polypeptides (or phosphomimics thereof) with different structures (such as a mutated IPD3 polypeptides that are encompassed by the claims) can have highly distinct effects relative to promoting nodulation and association with mycorrhizal fungi and that the genetic background of the plants are important for the extent of the capacity of plants to form nodules and associate with mycorrhizal fungi.  For example, Horváth et al. (Molecular plant-microbe interactions 24.11 (2011): 1345-1358 teaches that while L. japonicas CYCLOPS (an IPD3 homologue) genes can rescue an IPD3 M. truncatula mutant, different mutations in IPD3 produce different effects relative to nodulation and association with mycorrhizal fungi depending on the genetic background of the plant.  (p. 1353 left col. ¶ 2 – right col. ¶ 1).  Critically, the plants described by Horvath et al. are plants that naturally form symbiotic relationships with mycorrhizal fungi – the genetic backgrounds of naturally non-mycorrhizal plants present additional genetic complexity 
Given the limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 58, 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20130333061 A1).
Applicant claims a method of increasing nitrogen uptake, phosphorus uptake, drought tolerance/resistance, resistance to fungal and/or bacterial pathogens, and/or growth rate, yield and/or biomass production of a naturally non-mycorrhizal plant, comprising: introducing into a naturally non-mycorrhizal plant, or plant part or plant cell thereof, a heterologous polynucleotide encoding an IPD3 (Interacting Protein of DMI3) polypeptide or a heterologous polynucleotide encoding an IPD3 phosphomimic polypeptide to produce the modified naturally non-mycorrhizal plant, and contacting the modified naturally non-mycorrhizal plant with a mycorrhizal fungus, wherein the modified naturally non-mycorrhizal plant has increased nitrogen uptake, phosphorus uptake, drought tolerance/resistance, resistance to fungal and/or bacterial pathogens, and/or growth rate, yield and/or biomass production (Claim 58), the method of Claim 58, comprising: regenerating a plant from the plant cell or the plant part into which the heterologous polynucleotide was introduced (Claim 62), the method of Claim 58, wherein the naturally non-mycorrhizal plant is a Brassicaceae plant or an Amaranthaceae plant., optionally wherein the Brassicaceae plant is a canola plant, a broccoli plant, a brussels sprout plant, a cabbage plant, a Camelina plant, or an Arabidopsis plant and/or the Amaranthaceae plant is quinoa, amaranth, sugar beet, or spinach (Claim 64).

Wu et al. teaches a method of transforming plants with a nucleic acid expression construct encoding a polypeptide selected from a list including SEQ ID NO: 122049, the soybean IPD3 homologue (sharing 65% with the instant SEQ ID NO:1) to produce plants with enhanced traits (Claims 3, 12).  Wu et al. teaches that such plants can be cultivated in fields and selected for enhanced traits, wherein the traits include increased nitrogen uptake, biomass and yield among other traits.  (¶0069-0074).   Wu et al. 
	Wu et al. does not teach the recited combinations of limitations as a single embodiment, but the teachings of Wu et al. render the recited inventions obvious.  
	It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the invention of Wu et al. to arrive at Applicant’s invention.  One having ordinary skill would have been motivated to do so because Wu et al. teaches or explicitly suggests embodiments wherein the soybean IPD3 coding sequence is expressed in naturally non-mycorrhizal plants such as canola, cabbage, broccoli, sugar beet and spinach.  Wu et al. teaches that the plants would be regenerated from transformed plants cells and planted in fields (reading on contacting the plants with mycorrhizal fungi as set forth previously herein).  As such the claimed subject matter is deemed obvious in view of the teachings of the prior art.
Conclusion
No claims are allowed.
Claims 60 and 66 are deemed to be free of the prior art.  The closets prior art is Wu et al. (US 20130333061 A1), which teaches transforming plants with nucleic acids encoding polypeptides selected from a list including IPD3 polypeptides, but Wu et al. does not disclose or teach methods comprising a step of further transforming the plants with a nucleic acid encoding a DMI3 polypeptide or phosphomimic thereof.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.